DETAILED ACTION
	This is the final office action for 16/244,504, filed 1/10/2019, which claims priority to Chinese application CN201810039458.6, filed 1/16/2018.
	Claims 1-2, 4-13, 15-20 are pending in the application, and are considered herein.
In light of the claim amendments filed 12/11/2020, the claim objections are rejections under 35 U.S.C. 112(b) are withdrawn.
	In light of the claim amendments filed 12/11/2020, the prior art rejections are withdrawn, and new grounds of rejection are presented.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art that the Examiner Wishes to Make Known to Applicant
	The Examiner wishes to apprise the Applicant of the following pieces of prior art. It is noted that these references are not currently applied in rejections of record.
	Kim, et al. (U.S. 2010/0323239 A1)
Kwak, et al. (U.S. 2014/0377639 A1)
Kim, et al. (U.S. 2011/0250491 A1)
Lee (U.S. 2012/0135283 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4-7 are dependent on canceled Claim 3. Therefore, the metes and bounds of Claims 4-7 are indefinite. For the purposes of examination, Claims 3-6 will be interpreted to depend from Claim 1.
Claims 15-18 are dependent on canceled Claim 14. Therefore, the metes and bounds of Claims 15-18 are indefinite. For the purposes of examination, Claims 15-17 will be interpreted to depend from Claim 10.
Claim 7 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “an outside,” merely “an outside of the electrode assembly” (Claim 1). This limitation is further indefinite, because it is unclear to what structure “the outside” refers. 
Claim 18 recites the limitation "the outside" in line 2.  There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “an outside,” merely “an outside of the electrode assembly” (Claim 10). This limitation is further indefinite, because it is unclear to what structure “the outside” refers. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 4-8, 10-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim, et al. (U.S. Patent Application Publication 2013/0095372 A1).
In reference to Claim 1, Kim teaches a component 62 for collecting a current (Fig. 9, paragraphs [0096]-[0112]).
The current collecting component 62 of Kim is configured to electrically connect an electrode assembly to an outside of the electrode assembly (Figs. 2-3, paragraph [0044]).
The current collecting component 62 of Kim comprises an introducing body (corresponding to all of item 62, except for items 623) and a connection body (corresponding to items 623, paragraph [0098]).
Fig. 9 of Kim teaches that the connection body 623 is bendably connected to the introducing body (i.e. is bent, relative to other portions of the introducing body structure, and structurally connected to the introducing body structure). It is noted that this connection body 623 is structurally similar to connection body 63 of the device of the instant invention.
Fig. 9 of Kim teaches that the introducing body comprises a holding arrangement 627 (paragraph [0098]). 
  Fig. 9 of Kim teaches that the introducing body comprises an inner connecting structure, corresponding to items 625 and 626, connecting the holding arrangement 627 and the connection body 623 (paragraphs [0098] and [0105]).
Fig. 9 of Kim teaches that the holding arrangement 627 protrudes away from the electrode assembly relative to the inner connecting structure 623 (i.e. protrudes above the inner connecting structure 623).
Figs. 2-3 of Kim show that the holding arrangement 627 is configured to be fixed when the connection body is bent, i.e. in assembly of the battery structure.
Fig. 9 of Kim teaches that the holding arrangement 627 extends in its longitudinal direction along a first plane (indicated in the inset below), the inner connecting structure extends in its longitudinal direction along a second plane substantially parallel to the first plane (indicated in the inset below).

    PNG
    media_image1.png
    635
    904
    media_image1.png
    Greyscale
  
In reference to Claim 10, Kim teaches a battery 101 (Figs. 1-3, paragraphs [0035]-[0047]) comprising an electrode assembly 11/12/13 (Figs. 1-3, paragraphs [0037]-[0038]) and a component 62 for collecting a current (Fig. 9, paragraphs [0096]-[0112]).
The current collecting component 62 of Kim is configured to electrically connect an electrode assembly to an outside of the electrode assembly (Figs. 2-3, paragraph [0044]).
The current collecting component 62 of Kim comprises an introducing body (corresponding to all of item 62, except for items 623) and a connection body (corresponding to items 623, paragraph [0098]).
Fig. 9 of Kim teaches that the connection body 623 is bendably connected to the introducing body (i.e. is bent, relative to other portions of the introducing body structure, and structurally connected to the introducing body structure). It is noted that this connection body 623 is structurally similar to connection body 63 of the device of the instant invention.
Fig. 9 of Kim teaches that the introducing body comprises a holding arrangement 627 (paragraph [0098]). 

Fig. 9 of Kim teaches that the holding arrangement 627 protrudes away from the electrode assembly relative to the inner connecting structure 623 (i.e. protrudes above the inner connecting structure 623).
Figs. 2-3 of Kim show that the holding arrangement 627 is configured to be fixed when the connection body is bent, i.e. in assembly of the battery structure.
Fig. 9 of Kim teaches that the holding arrangement 627 extends in its longitudinal direction along a first plane (indicated in the inset below), the inner connecting structure extends in its longitudinal direction along a second plane substantially parallel to the first plane (indicated in the inset below).
Fig. 3 of Kim teaches that the connection body 623 is connected to a tab 11a of the electrode assembly (paragraph [0098]).
Figs, 1-2 of Kim teach that the introducing body (corresponding to all of item 62, except for items 623) is electronically connected to the outside (paragraph [0044]).

    PNG
    media_image1.png
    635
    904
    media_image1.png
    Greyscale
  

In reference to Claims 2 and 13, Fig. 9 of Kim teaches that wherein the holding arrangement 627 is a protrusion structure with a shape and is formed by a portion of the introducing body. Specifically, as described in the rejection of Claim 1 above, the “introducing body” is construed to include all of item 62, except for items 623.  
In reference to Claims 4 and 15, Fig. 9 of Kim teaches that the inner connecting structure 625 is in the form of a sheet (i.e. comprises a sheet shaped structure), and there is a gap between a surface of the holding arrangement 627 adjacent to (i.e. near) the electrode assembly and a surface of the inner connecting structure adjacent to (i.e. near) the electrode assembly.  Specifically, the holding arrangement 627 corresponds to the top and lateral sides of item 627, as indicated in the inset below. Therefore, there is a gap between the lower surface of the horizontal part of item 627 and the inner, vertical surface of items 625, as indicated in the inset below.

    PNG
    media_image2.png
    707
    933
    media_image2.png
    Greyscale

In reference to Claims 5 and 16, Fig. 9 of Kim teaches that the inner connecting structure is in the form of a sheet (i.e. comprises a sheet-shaped structure 625), and a surface of the holding arrangement and a surface of the inner connecting structure are not on a same surface. Specifically, the holding arrangement 627 corresponds to the top and lateral sides of item 627, as indicated in the inset below. Therefore, the bottom surface of the top, horizontal portion of item 627 is not on a same surface of the outer-most, horizontal surface of the inner connecting structure 625. 
In reference to Claims 6 and 17, Fig. 9 of Kim teaches that wherein the holding arrangement includes a first holding part 627 and a second holding part 628 (paragraph [0105]) that are respectively arranged at both ends of the inner connecting structure 625.  

    PNG
    media_image3.png
    720
    924
    media_image3.png
    Greyscale

In reference to Claims 7 and 18, Fig. 9 of Kim teaches that the introducing body includes an outer connecting structure (terminal connection portion) 622 for electrically connecting to the outside (paragraph [0098]).
Fig. 9 of Kim teaches that 2the first holding part 627 is arranged between the outer connecting structure 622 and the inner connecting structure 625, and the second holding part 628 is arranged at an end of the inner connecting structure 625 away from the outer connecting structure 622.  

    PNG
    media_image4.png
    633
    738
    media_image4.png
    Greyscale

In reference to Claims 8 and 19, Fig. 9 of Kim teaches that there are two connecting bodies 625 respectively located on two lateral sides of the introducing body.  As described in the rejection of Claim 1 above, the “introducing body” is construed to include all of item 62, except for items 623.  
In reference to Claim 11, Figs. 1-2 of Kim teach that the battery comprises a cap plate 20 (paragraph [0035]) arranged on top of the electrode assembly 11/12.
Figs. 2-3 and 9 of Kim teach the holding arrangement (which is part of item 62, which is a different embodiment of components 51/52 shown in Fig. 2) is arranged on a side of the electrode assembly 11/12.
Fig. 2 of Kim teaches that a protruding distance of the holding arrangement (which is part of item 62, which is a different embodiment of components 51/52 shown in Fig. 2) relative to the side of the electrode assembly 11/12 is shorter than a protruding distance of the cap plate 20 edge relative to the side of the electrode assembly 11/12. Specifically, Fig. 2 of Kim teaches that the cap plate 20 protrudes 
In reference to Claim 12, Figs. 3-4 and 9 of Kim teach that the introducing body (which corresponds to all of item 62, except for items 623) extends along a side of the electrode assembly 11/12, and an accommodating space is formed between a surface of the holding arrangement adjacent to the electrode assembly and a surface of the electrode assembly. Specifically, Figs. 3-4 of Kim teach that a portion of the electrode assembly 11/12 is accommodated in the space defined by the holding arrangement at the top of the connecting component. This “holding arrangement” component of item 51 is shown as item 57 in Figs. 3-4, and corresponds to item 627 in the component of the embodiment of Fig. 9. The accommodating space is shown in the inset below. 

    PNG
    media_image5.png
    707
    959
    media_image5.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, et al. (U.S. Patent Application Publication 2013/0095372 A1), as applied to Claims 1 and 10, and further in view of Tonomura, et al. (U.S. Patent Application Publication 2012/0064383 A1).
In reference to Claims 9 and 20, Kim teaches that the component is a single piece (Fig. 9).
Therefore, Kim teaches that the component is formed integrally by a piece of material that is in the form of a sheet.

To solve the same problem of providing a component configured to electrically connect an electrode assembly to an outside of the electrode assembly, Tonomura teaches an example of such a component, shown as item 14 in Figs. 1-3 (Tonomura, paragraphs [0043]-[0066], with details shown in Fig. 8, paragraphs [0096]-[0098]).
 Tonomura further teaches that the material of his connecting component is metal (paragraph [0046]).
Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have formed the component 62 of metal, as taught by Tonomura, because Tonomura teaches that this is a suitable material for a component configured to electrically connect an electrode assembly to an outside of the electrode assembly. Consequently, one of ordinary skill in the art at the time the instant invention was filed would have had a reasonable expectation of success in forming the component 62 of Kim from metal.
Forming the component 62 of Kim from metal, as taught by Tonomura, teaches the limitations of Claims 9 and 20, wherein the component is formed integrally by a piece of metal that is in the form of a sheet.

Response to Arguments
Applicant’s arguments, see page 5 of the response filed 12/11/2020, with respect to the claim objections and rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  These objections and rejections have been withdrawn. However, it is noted that new grounds of rejection under 35 U.S.C. 112(b) are presented herein. 
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7am-10am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SADIE WHITE/Primary Examiner, Art Unit 1721